DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendments filed 10/16/2020.  As directed by the remarks: claim 32 has been amended.  Thus, claims 32 - 42 are presently pending in this application.

Response to Arguments
The Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
Regarding claim 32, the Applicant argued that the combination of Nanba, Alheidt, and Vaillancourt does not teach the invention as claimed in the newly amended claim 32 with regard to the barrier material that at least partially encompassed the cap and the cylinder.  Specifically, the Applicant argued that element 6 of Nanba is between element 2 and element 5, while asserted that element 5 of Nanda is part of cap 4.  However, Figure 4b clearly show element 5 wrapped around the whole device including the cap 4 and plunger 3 while element 6 is wrapped around the body of barrel 2.  Further, paragraph [0034] of Nanba discloses that the shrink film 5 can cover not just the syringe tip that the cap 4 is installed at but can also cover the whole of the syringe including the plunger 3 in an integrated manner (paragraphs [0034], [0035], and [0040]).  Therefore elements 5 and 6 together can be understood as the barrier material that encompassed the cap and cylinder similar to the barrier material claimed in the currently amended claim 1.  See rejection below for more details.

Claim Objections
All previous objections have been overcome by the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 9,592,375. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 20, and 22 – 31 of the application are to be found in claims 1 – 8 of the patent.  The difference between claims 20, and 22 – 31 of the application and claims 1 – 8 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 8 of the patent is in effect a “species” of the “generic” invention of claims 20, and 22 – 31.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 20, and 22 – 31 is anticipated by claims 1 – 8 of the patent, it is not patentably distinct from claims 1 – 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 – 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nanba (U.S. Patent No 2009/0281504) in view of Alheidt (U.S. Patent No 2008/0021414), and in view of Vaillancourt (U.S. Patent No 2008/0235888).
Regarding claim 32, Nanba teaches a syringe assembly comprising: 
a syringe cylinder (2) extending from an opening (at proximal end where plunger rod 31 is located) configured to receive a plunger (3) to an end (as shown in Figures 1 – 6c) configured to reversibly couple with a needle and/or medical tubing (paragraph [0030]);  (Examiner is reading this limitation as the syringe cylinder is configured to receive a plunger and also configured to reversibly couple with a needle and/or medical tubing);
a single piece cap (4) having sidewalls defining a rim of a cap opening and extending to a top (as shown in the annotated Figure below), the cap being reversibly coupled to the end of the cylinder via interior portions of the sidewalls between the top and the rim as shown in Figure 1 and the annotated Figure below;  Examiner notes that the cap 4 can be at least place on the tip of the syringe after being removed previously for to deliver the medicament; 
and barrier material (5 and 6) at least partially encompassing the cap and the cylinder as shown in Figure 1 – 6c; Examiner notes that the shrink film 5 can cover not just the syringe tip that the cap 4 is installed at but can also cover the whole of the syringe including the plunger 3 in an integrated manner (paragraphs [0034], [0035], and [0040]).

    PNG
    media_image1.png
    556
    793
    media_image1.png
    Greyscale

However, Nanba does not specify that the cap is reversibly coupled to the end of the cylinder via interior portions of the sidewalls, and both an applicator material and a cleansing solution within the cap.
Alheidt teaches a sterile device usable with an injection device similar to Nanba and the current application, further including that the cap (136) is reversibly coupled to the end of the cylinder via interior portions of the sidewalls (Figure 8, paragraph [0050]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Alheidt with the system of Nanba since doing so would have achieved the desirable result of using a cap of known configuration on an injection device capable of connecting to a cap, such that one of ordinary skill is able to readily predict the functioning characteristics of the cap when in use.  Moreover, where an application claims a structure already known in the prior art that is altered by the mere substitution of one well known element for another known in the field, the combination must do more than yield a predictable result. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)(citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  Accordingly, it would have also been obvious to one of ordinary skill in the art at the time of invention to have modify the device of Nanba to use a cap as taught by Alheidt, since doing so amounts to no more than the simple substitution of one known cap for another known cap in a manner that yields predictable results.
Vaillancourt teaches a sterile device usable with an injection device similar to Nanba, Alheidt, and the current application, further including that both of an applicator material (22) and a cleansing solution (anti-bacterial solution as discussed in paragraph [0051]) within the cap (21).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the combined device of Nanba and Alheidt in order to provide a simple and economical way for disinfecting a luer connection (paragraph [0005]).
Regarding claim 33, Alheidt also teaches that the cap and end are configured to couple via a Luer-lok fitting as shown in Figure 8.
Regarding claim 34, Nanba teaches that the end defines an internal fitting (the outside wall of nozzle 20) and the cap is couples with the end outside the internal fitting as shown in Figures 1 – 6c.  
Regarding claim 35, Alheidt teaches that the end is configured as a female Luer-Lok (as shown in Figure 8).
Regarding claim 36, Alheidt teaches that the interior sidewalls of the cap engage the sheath of the female Luer-Lok when coupled thereto as shown in Figure 8.
Regarding claim 37, Nanba teaches that the sidewalls of the cap extending at an angle other than normal from the closed end of the cap to the rim of the cap (Figure 1b).
Regarding claim 38, Nanba, Alheidt, and Vaillancourt teach claim 26 as seen above.
Further, Vaillancourt teaches that the cap (21) defines a plurality of grooves (27) extending the length of the exterior of the sidewalls of the cap.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Vaillancourt with the device of Nanba, Alheidt, and Vaillancourt in order to provide a gripping surface for the cap (paragraph [0040]).
Regarding claim 39, Nanba teaches that the closed end of the cap is uncovered by the barrier material as shown in Figures 2b and 4b.
Regarding claim 40, Nanba teaches that the barrier material (6) extends from the cap to the syringe cylinder as shown in Figure 1b.
Regarding claim 41, Nanba teaches a barrel top (23 and 31) about the opening configured to receive a plunger (32) as shown in Figure 1b.
Regarding claim 42, Nanba teaches that the barrier material extends along the syringe cylinder and terminates at the barrel top as shown in Figure 1b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        /LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783